DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “The present invention provides” (see line 1) should not be present therein.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the term “substantially" (see line 1) is a relative term which renders the claim indefinite.  The term “substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poletto (US D641929).
In regard to claim 1, Poletto discloses a cosmetic applicator (see the title) comprising a “substantially” flat application member extending from a tip of a rod-like support member at an angle of 0 degrees with respect to an axial center of the support member wherein the application member is formed in a spiral shape in a direction in which the applicator member extends.
In regard to claim 2, a flat surface of a front end portion of the applicator member is shown to be at an angle of about 90 degrees (well within the claimed range of 10 – 120 degrees) with respect to a flat surface of a rear end portion of the applicator member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Poletto in view of Uehara et al. (US 2014/0348566, hereinafter Uehara).
In regard to claims 3 and 4, although the Poletto reference does not disclose the applicator is subjected to electrostatic flocking, attention is directed to the Uehara reference, which discloses a cosmetic applicator wherein the surface of the application member is subjected to electrostatic flocking in order to improve the manner in which cosmetic is applied (see paragraph 0037).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the applicator in the Poletto reference can be subjected to electrostatic flocking in order to improve the manner in which cosmetic is applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Gueret ‘027, Montoli, Gueret ‘285 and James references are cited for disclosing other pertinent structures.  More specifically, Gueret ‘027 and Montoli are cited as being directed to the state of the art as teachings of angled applicators, the Gueret ‘285 reference is cited as being directed to the state of the art as a teaching of an applicator having multiple planar surfaces and the James reference is cited as being directed to the state of the art as a teaching of a cosmetic device having a spiral shape.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW
8/17/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754